DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CROSS-REFERENCE TO RELATED APPLICATION 
2.      This application is a continuation of application Serial No. 15/291,086, filed October 12, 2016, now Patent No. 10,872,852, the disclosure of which is incorporated herein in its entirety by this reference.       

                                                                       Double Patenting
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.        Claim 1 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claim 1 of U.S. Patent No.  10,872,852 (here and after ‘852). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
   
5.         Claim 1 reads in claim 1 of ‘852 respectively with no non-obvious difference between the subject matter included in pending claim 1, and in claim 1 of ‘852. The only difference being the limitation of “a corresponding one of the passive devices by a direct, vertical connection utilizing the plurality of connecting elements to form a face-to-face connection between each semiconductor die and the corresponding one of the passive devices; and a plurality of solder balls mounted on the second RDL structure” of claim 1, from parent ‘852 that has not being claimed in claim 1 of the present application. Although the claims at issue are not identical, they are not patent-ably distinct from each other. Therefore, the claims are not patent-ably distinct from each other.

6.       The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,872,852 (here and after ‘852).  
Application N0. 17/110035
10,872,852 (here and after ‘852)
1. A semiconductor package, comprising: a molded interposer, comprising: a first redistribution layer (RDL) structure disposed on a first side of a molding compound; a second RDL structure disposed on a second, opposite side of the molding compound; electrically conductive vias extending through the molding compound and electrically connecting the first RDL structure with the second RDL structure; and passive devices embedded in and surrounded by the molding compound, each passive device electrically connected to the first RDL structure; and semiconductor dice on a side of the first RDL structure opposite the molding compound, each of the semiconductor dice being electrically connected to, and having a footprint covering, a corresponding one of the passive devices to form a face-to-face connection between each of the semiconductor dice and the corresponding one of the passive devices.
1. A semiconductor package, comprising: a molded interposer, comprising: a layer of first molding compound having a first side and a second side opposite to the first side; a first redistribution layer (RDL) structure disposed on the first side; a second redistribution layer (RDL) structure disposed on the second side; a plurality of metal vias embedded in the layer of first molding compound electrically connecting the first RDL structure with the second RDL structure; and passive devices, each passive device comprising a first side facing the first RDL structure and an opposite second side facing the second RDL structure, each passive device completely embedded in and completely surrounded by the layer of first molding compound, wherein each passive device is electrically connected to the first RDL structure through a plurality of connecting elements extending directly, vertically between the first RDL structure and the first side of each respective passive device, wherein the plurality of connecting elements are embedded in the layer of first molding compound and surrounded by the layer of first molding compound; semiconductor dice mounted on the first RDL structure and electrically connected thereto on a side of the first RDL structure opposite the passive device, each semiconductor die of the semiconductor dice being electrically connected to, and having a footprint covering, a corresponding one of the passive devices by a direct, vertical connection utilizing the plurality of connecting elements to form a face-to-face connection between each semiconductor die and the corresponding one of the passive devices; and a plurality of solder balls mounted on the second RDL structure. 


     Allowable Subject Matter
7.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising electrically conductive elements on a side of the second RDL structure opposite the molding compound. 

(B)	Since claim 3 is/are dependent claim of objected claim (claim 2), is/are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2).	 

(C)	Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising a dummy via extending through the molding compound from the first side to the second side, the dummy via being electrically isolated from the semiconductor dice and the passive devices.

 (D)	Since claims 5-7 is dependent claim of objected claim (claim 4), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 15).

(E)	Claim 8 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a thickness of the molding compound is greater than a thickness of each of the passive devices. 

(F)	Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a first thickness of the molding compound on a first side of each of the passive devices proximate to the first RDL structure is less than a second thickness of the molding compound on a second side of each of the passive devices proximate to the second RDL structure. 

(G)	Claim 10 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising another, different molding compound at least partially surrounding the semiconductor dice on the side of the first RDL structure opposite the molding compound.

(H)	Since claim 11 is/are dependent claim of objected claim (claim 10), is/are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 10).
 
8.  	Claims 12-20 allowed.
                                                                         Reasons for Allowance
9.	The following is an examiner's statement of reasons for allowance:
10. 	Regarding claims 12-20, the prior art failed to disclose or reasonably suggest a dummy via extending through the molding compound from the first side to the second side; and semiconductor dice mounted on a side of the first RDL structure opposite the molding compound, each of the semiconductor dice being electrically connected to, and having a footprint covering, a corresponding one of the passive devices to form a face-to-face connection between each of the semiconductor dice and the corresponding one of the passive devices, wherein the dummy via is electrically isolated from the semiconductor dice and the passive devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899